SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE KUNCE delivered the opinion of the court: In his petition for rehearing, the defendant urges that the reliance on People v. Precup in our original opinion was misplaced. The petition suggests that our supreme court has overruled Precup, sub silentio, in three recent cases: People v. Echols, 74 Ill. 2d 319, 385 N.E.2d 644 (1979), People v. Berland, 74 Ill. 2d 286, 385 N.E.2d 649 (1979), and People v. Vriner, 74 Ill. 2d 329, 385 N.E.2d 671 (1979). These cases are cited to us for the proposition that when a conflict claim is raised for the first time on appeal, “the record must be reviewed, the merits discussed, and the issue resolved.” We do not find the cases cited inconsistent with Precup. None of them holds that the waiver rule may not preclude consideration of a supposed conflict of interest raised for the first time on appeal. In fact, unlike Precup, none of the three cases even directly addresses that question.  It is now clear that a conflict of interest is not inherent in joint representation situations; nor is joint representation of criminal co-defendants per se violative of the guarantee of effective assistance of counsel. (Holloway vs. Arkansas, 435 U.S. 475, 55 L. Ed. 2d 426, 98 S. Ct. 1173 (1978); People v. Berland; People v. Vriner.) To prevail on a claim of denial of effective assistance of counsel, a defendant must show an actual conflict of interest manifested at trial. (People v. Berland; People v. Vriner.) Where it is plainly apparent from the record that there was an actual conflict precluding counsel’s undivided loyalty, which should have been perceived and addressed by the trial court sue sponte, then the plain error rule can be used by the reviewing court to mitigate the harshness of the waiver rule. (People v. Precup.) People v. Echols is an example of such a plainly apparent conflict. Where no conflict appears, there is no occasion for judicial inquiry. People v. Berland. We persist in our previous holding that the conflict issue alleged here for the first time on appeal was waived. Were there any need for us to reach the merits, we have little doubt that we would hold against the defendant. It appears to us he “had not only effective assistance, but the exclusive assistance of his own attorney, totally unfettered and unimpaired by any conflicting duties and loyalties.” People v. Vriner, 74 Ill. 2d 329, 341, 385 N.E.2d 671, 676 (1979). The petition for rehearing is denied. Petition denied. G. MORAN, P. J., and KARNS, J., concur.